Name: 2004/660/EC: Commission Decision of 5 July 2004 on the Community position on the amendment of the Appendices to Annex 6 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products
 Type: Decision
 Subject Matter: Europe;  international affairs;  trade;  European construction
 Date Published: 2005-10-12; 2004-09-28

 28.9.2004 EN Official Journal of the European Union L 301/55 COMMISSION DECISION of 5 July 2004 on the Community position on the amendment of the Appendices to Annex 6 to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products (2004/660/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Decision 2002/309/EC, Euratom of the Council, and of the Commission as regards the Agreement on Scientific and Technological Cooperation, of 4 April 2002 on the conclusion of seven Agreements with the Swiss Confederation (1), and in particular the second subparagraph of Article 5(2) thereof, Whereas: (1) The Agreement between the European Community and the Swiss Confederation on trade in agricultural products, hereinafter called the Agriculture Agreement, entered into force on 1 June 2002. (2) Article 6 of the Agriculture Agreement sets up a Joint Committee for Agriculture responsible for administering the Agriculture Agreement and ensuring that it operates smoothly. (3) Article 11 of the Agriculture Agreement provides that the Joint Committee for Agriculture may decide to amend Annexes 1 and 2 and the Appendices to the other Annexes to the Agreement. (4) The Community position to be taken by the Commission in the Joint Committee for Agriculture regarding the amendments to the Appendices must be defined. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS DECIDED AS FOLLOWS: Article 1 The Community position to be adopted by the Commission in the Joint Committee for Agriculture set up by Article 6 of the Agreement between the European Community and the Swiss Confederation on trade in agricultural products shall be based on the draft Decision of the Joint Committee for Agriculture annexed to this Decision. Article 2 In conformity with the rules of procedure of the Joint Committee for Agriculture, this draft Decision shall be signed on behalf of the European Community by:  Michael Scannell, acting as head of delegation for the matters of competence of the Directorate-General Health and Consumer Protection;  Hans-Christian Beaumond, acting as Secretary of the Joint Committee on Agriculture. Article 3 The Decision of the Joint Committee for Agriculture shall be published in the Official Journal of the European Union after adoption. Done at Brussels, 5 July 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 114, 30.4.2002, p. 1. ANNEX DECISION No 4/2004 OF THE JOINT COMMITTEE FOR AGRICULTURE SET UP UNDER THE AGREEMENT BETWEEN THE EUROPEAN COMMUNITY AND THE SWISS CONFEDERATION ON TRADE IN AGRICULTURAL PRODUCTS of ¦ concerning the amendments to the Appendices to Annex 6 ( ¦/ ¦/ ¦) THE JOINT COMMITTEE FOR AGRICULTURE, Having regard to the Agreement between the European Community and the Swiss Confederation on trade in agricultural products, and in particular Article 11 thereof, Whereas: (1) The Agreement entered into force on 1 June 2002. (2) Annex 6 concerns seeds and propagating material of agricultural, vegetable, fruit and ornamental plant species and of vines. The said Annex 6 is supplemented by four appendices. (3) Appendix 1, section 1, defines the legislation of both parties and recognises that the requirements laid down in those legislations have the same effects. (4) Appendix 1, section 2, defines the legislation of both parties and mutually recognises the certificates drawn up in accordance with the legislation of the other by defined bodies. (5) Appendix 2 lists the bodies responsible for conformity checks of seeds in the European Community as well as in Switzerland. (6) Appendix 3 lists the derogations authorised by the European Community and by Switzerland. (7) Appendix 4 lists the third countries recognised by both parties from which the seed may be imported. Furthermore it defines the species concerned and the scope of recognition. (8) The above mentioned Appendices should be amended to take account of changes in legislation since the end of negotiations, HAS DECIDED AS FOLLOWS: Article 1 The Appendices to Annex 6 to the Agreement are hereby replaced by the appendices to this Decision. Article 2 This Decision shall enter into force on 1 July 2004. Done at Brussels, 5 July 2004. For the European Community Michael SCANNELL For the Swiss Confederation Christian HÃ BERLI For the Secretariat of the Joint Committee on Agriculture Hans-Christian BEAUMOND APÃ NDICE APPENDIX 1 LEGISLATION Section 1 (recognition of the conformity of legislation) A. COMMUNITY PROVISIONS 1. Basic legislation Council Directive 66/401/EEC of 14 June 1966 on the marketing of fodder plant seed (OJ 125, 11.7.1966, p. 2298/66), as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). Council Directive 66/402/EEC of 14 June 1966 on the marketing of cereal seed (OJ 125, 11.7.1966, p. 2309/66), as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). Council Directive 2002/53/EC of 13 June 2002 on the common catalogue of varieties of agricultural plant species (OJ L 193, 20.7.2002, p. 1), as last amended by Regulation (EC) No 1829/2003 of the European Parliament and of the Council (Official Journal L 268, 18.10.2003, p. 1). Council Directive 2002/54/EC of 13 June 2002 on the marketing of beet seed (OJ L 193, 20.7.2002, p.12), as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). Council Directive 2002/56/EC of 13 June 2002 on the marketing of seed potatoes (OJ L 193, 20.7.2002, p. 60), as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). Council Directive 2002/57/EC of 13 June 2002 on the marketing of seed of oil and fibre plants (OJ L 193, 20.7.2002, p. 74), as last amended by Directive 2003/61/EC (OJ L 165, 3.7.2003, p. 23). 2. Implementing provisions Commission Directive 74/268/EEC of 2 May 1974 laying down special conditions concerning the presence of Avena fatua in fodder plant and cereal seed (OJ L 141, 24.5.1974, p. 19), as last amended by Directive 78/511/EEC (OJ L 157, 15.6.1978, p. 34). Commission Directive 75/502/EEC of 25 July 1975 limiting the marketing of seed of smooth-stalk meadow grass (Poa pratensis L.) to seed which has been officially certified basic seed or certified seed (OJ L 228, 29.8.1975, p. 26) Commission Decision 80/755/EEC of 17 July 1980 authorising the indelible printing of prescribed information on packages of cereal seed (OJ L 207, 9.8.1980, p. 37), as last amended by Decision 81/109/EEC (OJ L 64, 11.3.1981, p. 13). Commission Decision 81/675/EEC of 28 July 1981 establishing that particular sealing systems are non-reusable systems within the meaning of Council Directives 66/400/EEC, 66/401/EEC, 66/402/EEC, 69/208/EEC and 70/458/EEC (OJ L 246, 29.8.1981, p. 26), as last amended by Decision 86/563/EEC (OJ L 327, 22.11.1986, p. 50). Commission Directive 86/109/EEC of 27 February 1986 limiting the marketing of seed of certain species of fodder plants and oil and fibre plants to seed which has been officially certified as basic seed or certified seed (OJ L 93, 8.4.1986, p. 21), as last amended by Directive 91/376/EEC (OJ L 203, 26.7.1991, p. 108). Commission Directive 93/17/EEC of 30 March 1993 determining Community grades of basic seed potatoes, together with the conditions and designations applicable to such grades (OJ L 106, 30.4.1993, p. 7). Commission Decision 97/125/EC of 24 January 1997 authorising the indelible printing of prescribed information on packages of seed of oil and fibre plants and amending Decision 87/309/EEC authorising the indelible printing of prescribed information on packages of certain fodder plant species (OJ L 48, 19.2.1997, p. 35). Council Decision 97/788/EC of 17 November 1997 on the equivalence of checks on practices for the maintenance of varieties carried out in third countries (OJ L 322, 25.11.1997, p. 39), as last amended by Commission Decision 2004/120/EC of 29 January 2004 (OJ L 36, 7.2.2004, p. 57). Commission Decision 98/320/EC of 27 April 1998 on the organisation of a temporary experiment on seed sampling and seed testing pursuant to Council Directives 66/400/EEC, 66/401/EEC, 66/402/EEC and 69/208/EEC (OJ L 140, 12.5.1998, p. 14), as last amended by Decision 2002/280/EC (OJ L 99, 16.4.2002, p. 22). Commission Regulation (EC) No 930/2000 of May 2004 establishing implementing rules as to the suitability of the denominations of varieties of agricultural plant species and vegetable species (OJ L 108, 5.5.2000, p. 3). Council Decision 2003/17/EC of 16 December 2002 on the equivalence of field inspections carried out in third countries on seed-producing crops and on the equivalence of seed produced in third countries (OJ L 8, 14.1.2003, p. 10) as last amended by Council Regulation (EC) No 885/2004 (OJ L 168, 1.5.2004, p. 1). Commission Directive 2003/90/EC of 6 October 2003 setting out implementing measures for the purposes of Article 7 of Council Directive 2002/53/EC as regards the characteristics to be covered as a minimum by the examination and the minimum conditions for examining certain varieties of agricultural plant species (OJ L 254, 8.10.2003, p. 7). DecisiÃ ³n 2004/266/CE de la ComisiÃ ³n, de 17 de marzo de 2004, por la que se autoriza la impresiÃ ³n indeleble de las indicaciones requeridas en los envases de semillas de plantas forrajeras (DO L 83 de 20.3.2004, p. 23). B. SWISS PROVISIONS (1 2 3) Federal Law of 29 April 1998 on agriculture, as last amended on 20 June 2003 (RO 2003 4217). Ordinance of 7 December 1998 on the production and entry into free circulation of plant propagating material, as last amended on 26 November 2003 (RO 2003 4921). DFE Ordinance of 7 December 1998 on seeds and seedlings of species of arable crops and fodder plants, as last amended on 8 March 2002 (RO 2002 1489). OFAG Ordinance of 7 December 1998 on the catalogue of varieties of cereals, potatoes, fodder plants, oil and fibre plants and beet, as last amended on 15 May 2003 (RO 2003 1404). Section 2 (mutual recognition of certificates) A. COMMUNITY PROVISIONS 1. Basic legislation  2. SWISS PROVISIONS  B. SWISS PROVISIONS  C. CERTIFICATES REQUIRED FOR IMPORTS  APPENDIX 2 SEED INSPECTION AND CERTIFICATION BODIES (1 2 3) A. EUROPEAN COMMUNITY BELGIUM 1. Ministerie van de Vlaamse Gemeenschap Administratie Kwaliteit Landbouwproductie (AKL) Dienst Normering en Controle Plantaardige Productie (NCPP) WTC III  12de verd. Simon Bolivarlaan, 30 B-1000 Brussels 2. MinistÃ ¨re de la RÃ ©gion Wallonne Direction GÃ ©nÃ ©rale de l'Agriculture Division de la Recherche, du DÃ ©veloppement et de la qualitÃ © Direction de la QualitÃ © des Produits Bloc B Rue des Moulins de Meuse 4 B-5000 Beez CZECH REPUBLIC Ã stÃ ednÃ ­ kontrolnÃ ­ a zkuÃ ¡ebnÃ ­ Ã ºstav zemÃ dÃ lskÃ ½ (Central Institute for Supervising and Testing in Agriculture) Odbor osiv a sadby (Division of Seed Materials and Planting Stock) Za Opravnou 4 CZ-150 06 Praha 5  Motol DENMARK Ministeriet for FÃ ¸devarer, Landbrug og Fiskeri Plantedirektoratet Skovbrynet 20 DK-2800 Kgs. Lyngby GERMANY Senatsverwaltung fÃ ¼r Wirtschaft, Arbeit und Frauen Fachbereich Landwirtschaft Referat IV B 61 D-10820 Berlin B Landwirtschaftskammer Nordrhein-Westfalen Referat 51  Landbau Anerkennungsstelle NRW Endenicher Allee 60 D-53115 Bonn BN Der Senator fÃ ¼r Frauen, Gesundheit, Jugend, Soziales und Umweltschutz Referat 33 GroÃ e WeidestraÃ e 4 16 D-28195 Bremen HB Bayerische Landesanstalt fÃ ¼r Landwirtschaft Institut fÃ ¼r Pflanzenbau u. PflanzenzÃ ¼chtung  Amtliche Saatenanerkennung  Postfach 16 41 D-85316 Freising FS Landwirtschaftskammer Hannover  Referat 32.1  Postfach 2 69 D-30002 Hannover H Landesanstalt fÃ ¼r Landwirtschaft und Gartenbau Sachsen-Anhalt (LLG) Abt. 6, Dez. 62 PrÃ ¼f- u. Anerkennungsstelle fÃ ¼r Saat- u. Pflanzgut Heinrich-u.-Thomas-Mann-Str. 19 D-06108 Halle HAL Freie und Hansestadt Hamburg BehÃ ¶rde fÃ ¼r Wirtschaft und Arbeit Amt Wirtschaft u. Landwirtschaft Postfach 11 21 09 D-20421 Hamburg HH Landesforschungsanstalt fÃ ¼r Landwirtschaft und Fischerei Mecklenburg-Vorpommern Landesanerkennungsstelle f. Saat- u. Pflanzgut Graf-Lippe-StraÃ e 1 D-18059 Rostock HRO ThÃ ¼ringer Landesanstalt fÃ ¼r Landwirtschaft Referat Saatgut Naumburger StraÃ e 98 D-07743 Jena J Landwirtschaftliche Untersuchungs- und Forschungsanstalt Augustenberg Saatgutanerkennungsstelle Postfach 43 02 30 D-76217 Karlsruhe KA Landwirtschaftskammer Schleswig-Holstein Abteilung Pflanzenbau Fachbereich Saatgutwesen Am Kamp 9 D-24783 OsterrÃ ¶nfeld KI Landwirtschaftskammer Rheinland-Pfalz  Amtliche Saatenanerkennung  Postfach 18 51 D-55508 Bad Kreuznach KH Hessisches Dienstleistungszentrum fÃ ¼r Landwirtschaft, Gartenbau und Naturschutz KÃ ¶lnische StraÃ e 48 50 D-34117 Kassel KS SÃ ¤chsische Landesanstalt fÃ ¼r Landwirtschaft Fachbereich 4, Ref. 43 Saatgut- und Sortenwesen Waldheimer Str. 219 D-01683 Nossen MEI Landwirtschaftskammer Weser-Ems Fachbereich 3.10 Anerkennungsstelle Postfach 25 49 D-26015 Oldenburg OL Landwirtschaftskammer fÃ ¼r das Saarland LessingstraÃ e 12 D-66121 SaarbrÃ ¼cken SB Landesamt fÃ ¼r Verbraucherschutz und Landwirtschaft Referat 45  Saatenanerkennung Verwaltungszentrum  Teilbereich C Steinplatz 1 D-15838 WÃ ¼nsdorf TF ESTONIA Taimetoodangu Inspektsioon (Estonian Plant Production Inspectorate (PPI)) Vabaduse plats 4 EE-71020 Viljandi 1. Seed Certification Department (seeds other than potato) 2. Plant Health Department (only potato) GREECE Ministry of Rural Development and Food Directorate General of Plant Production Directorate of Inputs of Crop Production 2 Acharnon Street GR-101 76 Athens SPAIN Ministerio de Agricultura, Pesca y AlimentaciÃ ³n Oficina espaÃ ±ola de variedades vegetales Madrid Generalitat de Catalunya DirecciÃ ³n General de la ProducciÃ ³n Agraria Barcelona Comunidad AutÃ ³noma de PaÃ ­s Vasco DirecciÃ ³n de Agricultura Vitoria-Ã lava Junta de Galicia DirecciÃ ³n General de ProducciÃ ³n Agropecuaria Santiago de Compostela Gobierno de Cantabria DirecciÃ ³n General de Agricultura Santander Principado de Asturias DirecciÃ ³n General de AgroalimentaciÃ ³n Oviedo Junta de AndalucÃ ­a DirecciÃ ³n General de la ProducciÃ ³n Agraria Sevilla Comunidad AutÃ ³noma de Murcia DirecciÃ ³n General de Agricultura e Industrias Agrarias Murcia Diputacion General de AragÃ ³n DirecciÃ ³n General de TecnologÃ ­a Agraria Zaragoza Junta de Comunidades de Castilla-La Mancha DirecciÃ ³n General de la ProducciÃ ³n Agraria Toledo Generalitat Valenciana DirecciÃ ³n General de InnovaciÃ ³n Agraria y GanaderÃ ­a Valencia Gobierno de La Rioja DirecciÃ ³n General de Desarrollo Rural LogroÃ ±o Junta de Extremadura DirecciÃ ³n General de ProducciÃ ³n, InvestigaciÃ ³n y FormaciÃ ³n Agraria MÃ ©rida Gobierno de Canarias DirecciÃ ³n General de Desarrollo AgrÃ ­cola Santa Cruz de Tenerife Junta de Castilla y LeÃ ³n DirecciÃ ³n General de ProducciÃ ³n Agropecuaria Valladolid Gobierno Balear DirecciÃ ³n General de Agricultura Palma de Mallorca Comunidad de Madrid DirecciÃ ³n General de Agricultura Madrid Comunidad Foral de Navarra DirecciÃ ³n General de Agricultura y GanaderÃ ­a Pamplona FRANCE MinistÃ ¨re de l'Agriculture, de l'Alimentation, de la PÃ ªche et des Affaires Rurales Service Officiel de ContrÃ ´le et de Certification (SOC) Paris IRELAND The Department of Agriculture and Food Agriculture House Kildare Street Dublin 2 ITALY Ente Nazionale Sementi Elette (ENSE) Milan CYPRUS Ministry of Agriculture, Natural Resources and Environment Department of Agriculture 1412, Nicosia LATVIA Valsts Augu AizsardzÃ «bas dienests (State Plant Protection Service) Republikas lauk. 2 LV-1981 RÃ «ga LITHUANIA ValstybinÃ  sÃ klÃ ³ ir grÃ «dÃ ³ tarnyba prie Ã ½emÃ s Ã «kio ministerijos (State Seed and Grain Service under the Ministry of Agriculture) V. Kudirkos 18 LT-2600 Vilnius LUXEMBOURG L'Administration des Services Techniques de l'Agriculture (ASTA) Service de la Production VÃ ©gÃ ©tale L-1470 Luxembourg HUNGARY OrszÃ ¡gos MezÃ gazdasÃ ¡gi MinÃ sÃ ­tÃ  IntÃ ©zet (National Institute for Agricultural Quality Control) Keleti KÃ ¡roly u. 24. Pf. 30, 93 H-1525 Budapest 114. MALTA Agricultural Services Laboratories, Agricultural Services & Rural Development Division, Ministry for Rural Affairs and the Environment Ghammieri Marsa NETHERLANDS Nederlandse Algemene Keuringsdienst voor zaaizaad en pootgoed van landbouwgewassen (NAK) Emmeloord AUSTRIA Bundesamt fÃ ¼r ErnÃ ¤hrungssicherheit Spargelfeldstrasse 191, PO Box 400 A-1226 Vienna POLAND PaÃ stwowa Inspekcja Ochrony RoÃ lin i Nasiennictwa (State Plant Health and Seed Inspection Service) Ul. WspÃ ³lna 30 PL-00-930 Warszawa PORTUGAL MinistÃ ©rio da Agricultura, Desenvolvimento Rural e Pescas DirecÃ §Ã £on Geral de ProtecÃ §Ã £o das Culturas Edificio I Tapada da Ajuda P-1349-018 Lisboa SLOVENIA Kmetijski inÃ ¡titut Slovenije (Agricultural institute of Slovenia) Hacquetova 17 SI-1000 Ljubljana SLOVAK REPUBLIC Ã strednÃ ½ kontrolnÃ ½ a skÃ ºÃ ¡obnÃ ½ Ã ºstav poÃ ¾nohospodÃ ¡rsky (Central Controlling and Testing Institute in Agriculture) Odbor osÃ ­v a sadÃ ­v (Department of Seeds and Planting Material) MatÃ ºÃ ¡kova 21 SL-833 16 Bratislava FINLAND Kasvintuotannon tarkastuskeskus (KTTK)/Kontrollcentralen fÃ ¶r vÃ ¤xtproduktion Siementarkastusosasto/FrÃ ¶kontrollavdelningen BO Box 111 FI-32201 Loimaa SWEDEN (a) Seeds other than seed potatoes  Statens utsÃ ¤deskontroll (SUK) (Swedish Seed Testing and Certification Institute) SvalÃ ¶v  FrÃ ¶kontrollen Mellansverige AB Ã rebro (b) Seed potatoes Statens utsÃ ¤deskontroll (SUK) (Swedish Seed Testing and Certification Institute) SvalÃ ¶v UNITED KINGDOM England and Wales (a) Seeds other than seed potatoes Department for Environment, Food and Rural Affairs Plant Varieties and Seeds Division Cambridge (b) Seed potatoes Department for Environment, Food and Rural Affairs Plant Health Division York Scotland Scottish Executive Environment and Rural Affairs Department Edinburgh Northern Ireland Department of Agriculture and Rural Development Environmental Policy Belfast B. SWITZERLAND Office fÃ ©dÃ ©ral de l'agriculture Service des semences et plants CH-3003 Berne Tel. (41-31) 322 25 50 Fax (41-31) 322 26 34 APPENDIX 3 DEROGATIONS Community derogations allowed by Switzerland (a) dispensing certain Member States from the obligation to apply Council Directives 66/401/EEC, 66/402/EEC and 2002/57/EC on the marketing of fodder plant, cereal and oil and fibre plant seed to certain species:  Commission Decision 69/270/EEC (OJ L 220, 1.9.1969, p. 8)  Commission Decision 69/271/EEC (OJ L 220, 1.9.1969, p. 9)  Commission Decision 69/272/EEC (OJ L 220, 1.9.1969, p. 10)  Commission Decision 70/47/EEC (OJ L 13, 19.1.1970, p. 26), as last amended by Decision 80/301/EEC (OJ L 68, 14.3.1980, p. 30)  Commission Decision 70/48/EEC (OJ L 13, 19.1.1970, p. 27)  Commission Decision 70/49/EEC (OJ L 13, 19.1.1970, p. 28)  Commission Decision 70/93/EEC (OJ L 25, 2.2.1970, p. 16)  Commission Decision 70/94/EEC (OJ L 25, 2.2.1970, p. 17)  Commission Decision 70/481/CEE (OJ L 237, 28.10.1970, p. 29)  Commission Decision 73/123/EEC (OJ L 145, 2.6.1973, p. 43)  Commission Decision 74/5/EEC (OJ L 12, 15.1.1974, p. 13)  Commission Decision 74/360/EEC (OJ L 196, 19.7.1974, p. 18), as last amended by Decision 2003/234/EC (OJ L 86, 3.4.2003, p. 48)  Commission Decision 74/361/EEC (OJ L 196, 19.7.1974, p. 19)  Commission Decision 74/362/EEC (OJ L 196, 19.7.1974, p. 20)  Commission Decision 74/491/EEC (OJ L 267, 3.10.1974, p. 18)  Commission Decision 74/532/EEC (OJ L 299, 7.11.1974, p. 14)  Commission Decision 80/301/EEC (OJ L 68, 14.3.1980, p. 30)  Commission Decision 80/512/EEC (OJ L 126, 21.5.1980, p. 15)  Commission Decision 86/153/EEC (OJ L 115, 3.5.1986, p. 26)  Commission Decision 89/101/EEC (OJ L 38, 10.2.1989, p. 37); (b) authorising certain Member States to restrict the marketing of seed of certain varieties (cf. Common catalogue of varieties of agricultural plant species, 22nd complete edition, column 4 (OJ C 91A, 16.4.2003, p. 1); (c) authorising certain Member States to adopt more stringent provisions concerning the presence of Avena fatua in cereal seed:  Commission Decision 74/269/EEC (OJ L 141, 24.5.1974, p. 20), as amended by Decision 78/512/EEC (OJ L 157, 15.6.1978, p. 35)  Commission Decision 74/531/EEC (OJ L 299, 7.11.1974, p. 13)  Commission Decision 95/75/EC (OJ L 60, 18.3.1995, p. 30)  Commission Decision 96/334/EC (OJ L 127, 25.5.1996, p. 39); (d) authorising, in respect of the marketing of seed potatoes in all or part of the territory of certain Member States, more stringent measures against certain diseases than are provided for in Annexes I and II to Council Directive 2002/56/EC:  Commission Decision 2004/3/EC (OJ L 2, 6.1.2004, p. 47); (e) authorisation to assess the satisfaction of the varietal purity standards for seed of apomictic uniclonal varieties of Poa pratensis also on the basis of the results of seed and seedling testing  Commission Decision 85/370/EEC (OJ L 209, 6.8.1985, p. 41). APPENDIX 4 LIST OF THIRD COUNTRIES (1 2 3) Argentina Australia Bulgaria Canada Chile Croatia Israel Morocco New Zealand Romania Serbia and Montenegro South Africa Turkey United States of America Uruguay (1) Local varieties authorised for marketing in Switzerland are not covered. (2) Seeds of the species covered by the legislation under Appendix 1, section 1. (3) Recognition is based on Council Decision 2003/17/EC (OJ L 8, 14.1.2003, p. 10), as last amended by Regulation (EC) No 885/2004 (OJ L 168, 1.5.2004, p. 1) for field inspections of seed-producing crops and seeds produced, and on Council Decision 97/788/EC (OJ L 322, 25.11.1998, p. 39), as last amended by Commission Decision 2004/120/EC of 29 January 2004 (OJ L 36, 7.2.2004, p. 57) for checks on practices for the maintenance of varieties. The Agreement on the European Economic Area applies in the case of Norway.